DETAILED ACTION
Applicants' arguments, filed October 13, 2021, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. 
Claims 12 and 13 recite, “comprising a peroxide compound selected from the group consisting of an organic peroxide compound and hydrogen peroxide and the copolymer defined in claim 8”. It is unclear if the copolymer of claim 8 is considered to be a peroxide compound as the present amendment appears to preclude any peroxide inclusion into the copolymer. Examiner suggests and amendment to “comprising the 


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 15 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.   Claim 10 depends from claim 8 and recites “the copolymer comprises the at least one crosslinking comonomer in the free radical polymerization product”. Claim 10 thus permits non-recited elements that are excluded by claim 8. Claim 15 depends from claim 9 and recites “the copolymer comprises the at least one crosslinking comonomer in the free radical polymerization product”. Claim 15 thus permits non-recited elements that are excluded by claim 9.  Applicants may cancel the claims, amend the claims to place them in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.


Claim Rejections - 35 USC § 102 - Anticipation
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurenkov (Stabilization of Kaolin Suspension in the Presence of Copolymers of Sodium 2-Acrylamido-2-methylpropanesulfonate with N-Vinylpyrrolidone, Molecular Chemistry and Polymeric Materials, Vol. 79, No. 1, pp. 142-145, 2006). 
  Kurenkov teaches a copolymer having 96.5% N-Vinylpyrrolidone (VP) and 3.5% 2-Acrylamido-2-methylpropanesulfonate (AMPS) (Sample 1 on p.143). 

Claim 9 is rejected over Yanul (Thermosenstitive Water–Polymer Systems Studied by Luminescent Spectroctopy, Copolymers of N-vinylcaprolactam and N-vinylpyrrolidone, Journal of Thermal Analysis and Calorimetry, Vol. 62 pp.7–14, 2000).
N-vinylcaprolactam (VCL) and N-vinylpyrrolidone (VP) were formulated into a copolymer containing 75, 80, 85, 90, and 95 mol% VCL (p.8). 
Claim Rejections – 35 U.S.C. § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 8-13 and 15 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Zaidel (U.S. 2008/0145321 – provided via IDS dated 11/9/2017) in view of Pfeuffer (WO 2011/015520 – citations to English equivalent U.S.P. 9,315,717).

Zaidel does not explicitly teach a single copolymer comprising N-vinyl caprolactam or N-vinyl-pyrrolidone in combination with vinylphosphonic acid or AMPS. 
Pfeuffer teaches copolymers comprising combinations of AMPS, vinylphosphonic acid, and vinyl-pyrrolidone (see whole document, particularly columns 7-8 describing monomers b). The copolymers may include a monoethylenically unsaturated monomer that is free radically polymerizable (monomer a at cols 4-6). The copolymers may also include a crosslinking comonomer having two free-radically polymerizable ethylenically unsaturated groups (monomer d at col 9-10). 
Pfeuffer does not teach a single embodiment having the respective amounts of the instantly recited monomers. 
It would have been prima facie obvious to one having ordinary skill in the art of making oral care compositions of Zaidel to form a copolymer from monomers of AMPS and/or vinylphosphonic acid and monomers of vinyl-pyrrolidone or N-vinyl caprolactam, given that such such agents are taught to be formed into copolymers to provide 


Obviousness Remarks
Applicants argue that a person having ordinary skill in the art following the obviousness rejection would include monomer (a) of Pfeuffer, which is excluded by the instant claims. 
Examiner disagrees that monomer (a) is excluded by Pfeuffer. Pfeuffer describes monomer (a) as being of formula (I). Formula (I) is ethoxylated with 6-10 ethylene oxide units (col.4 at line 44) and may contain a hydroxy group (where R2 and R5 are H and k =10). The recitation of “at least one further free radically polymerizable, ethenically unsaturated monomer which is selected from the group consisting of ethylenically unsaturated monomers having a hydroxyl (OH) group ethyloxylated with 1 to 10 ethylene oxide units” is interpreted to include formula (I).  Since formula (1) is permitted by the instant claims, so Applicants argument is unpersuasive.  


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-13 and 15 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,362,180; claims 1-25 of U.S. Patent No. 9,315,717. The ‘180 patent teaches a polymer comprising N-vinyl pyrrolidone and vinylphosphonic acid (claim 8) in a combined amount of 70-99.5% and 0.1-12% of at least one monoethylenically unsaturated, hydrophobically associating monomer (claims 1, 7). The ‘717 patent teaches a polymer comprising N-vinyl pyrrolidone and vinylphosphonic acid (claim 9) in a combined amount of 70-99.5% and 0.1-12% of at least one monoethylenically unsaturated, hydrophobically associating monomer (claims 1, 3, 8).  Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been prima facie obvious to choose from the recited monomers and amounts to arrive at the copolymers instantly recited. Furthermore, because the polymers and amounts are included in the patented .

The subject matter claimed in the instant application is fully disclosed in the cited patents and is covered by the patents since the patents and the present application are claiming common subject matter.
Furthermore, there is no apparent reason why Applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the applications which matured into the cited patents. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP §804{e.g. §(II)(B)(3)}. 
 

Double Patenting Remarks
Applicants argue that Klinke and Pfeuffer both recite a copolymer with monomers a, b1, and b2, where b1 can be VP and b2 can be VPA/AMPS (Klinke claim 8, Pfeuffer claim 9). Klinke and Pfeuffer do not recite or suggest amounts that would overlap with the recited 70-99.5% VP/VCap and 0.5-30% VPA/AMPS ranges, and their only recited ranges for 5-50% b1 (claim 13 in both) cannot meet the 70-99.5% VP/VCap limitation. In response, the action asserts that the differences would obvious based on a range optimization (MPEP § 2144.05(II)), even though the ranges are overlapping or close enough to create a prima facie conclusion of obviousness on the basis in MPEP
§ 2144.05(l). Office Action, p.10. Importantly, however, routine optimization applies when the parameter being optimized is recognized as a result-effective variable. MPEP 
Examiner disagrees. While the instantly recited amounts may not overlap with dependent claim 13 of the recited patents, the independent claims are much broader in that they do not require specific amounts of the recited monomers and thus overlap in scope with the instant claims. Thus, the instantly claimed amounts are prima facie obvious under MPEP 2144.05(I). Moreover, permitting a species claim to issue over a patented genus claim would result in unjustified timewise extension of patent rights.  Accordingly, Applicants argument is unpersuasive and the rejection is maintained. 

Applicants argue that the instant amendment to “consisting of” overcomes the cited patents because the amended claims exclude monomer (a) having the general formula (I), which is required by the patented claims. Applicants state, “monomer (a) cannot fall within the scope of any of the required or permitted monomers recited in claims 8 and 9”. 
Examiner disagrees. The claims of the cited patents require formula (I), but formula (I) is ethoxylated and may contain a hydroxy group as well as an ethoxylated segment (where R2 and R5 are H and k =10). The recitation of “at least one further free radically polymerizable, ethenically unsaturated monomer which is selected from the 


Conclusion
No claims are currently allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612